Citation Nr: 0711652	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  96-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage to the lumbar spine, claimed to have resulted from 
surgical treatment at a Department of Veterans Affairs (VA) 
medical facility.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegnor, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1951 to 
August 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

Procedural history

In June 1995, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage to the lumbar spine, claimed to have resulted from 
surgical treatment at a VA medical facility in July 1987 and 
March 1989.  A March 1996 rating decision denied the claim, 
and the veteran appealed.  

The Board subsequently denied entitlement to compensation 
under 38 U.S.C. § 1151 in a September 1999 decision, which 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  The Court vacated the 
Board's September 1999 decision pursuant to an unopposed 
motion by the VA Secretary which requested that the case be 
remanded for readjudication in light of the then recently-
enacted Veterans Claims Assistance Act of 2000 (VCAA).  

In a May 2002 decision, the Board determined that VA had 
complied with the procedural requirements of the VCAA, and 
again denied the veteran's claim of entitlement to benefits 
under 38 U.S.C. § 1151.  The veteran appealed the May 2002 
decision to the Court, which in a January 2003 Order vacated 
the Board's decision and again remanded the claim for further 
development pursuant to a Joint Motion made by counsel for 
the veteran and representatives of the Secretary of VA.  
The Joint Motion specifically indicated that the Board had 
failed to "present sufficient reasons or bases" to support 
its conclusion that the notice provisions of the VCAA had 
been complied with.  

Pursuant to the Joint Motion, the Board remanded the case in 
August 2003 to ensure compliance with the notice provisions 
of the VCAA.  After the requested development was 
accomplished, the RO again denied the veteran's claim in a 
May 2004 supplemental statement of the case (SSOC).  

The Board again denied the veteran's claim in an August 2005 
decision which the veteran duly appealed to the Court.  The 
Court thereafter issued an Order in July 2006 which remanded 
the case for a third time, again pursuant to a Joint Motion, 
the specifics of which will be discussed below.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for nerve damage to the lumbar spine which he claims resulted 
from surgical treatment at VA medical facilities in July 
1987and March 1989.  The veteran specifically claims that 
such surgeries either caused or aggravated a back disability 
with related nerve damage and radiculopathy.  He specifically 
points to a laceration of the dura in the March 1989 surgery 
as being a significant contributor to his current 
symptomatology.  

As has been described in the Introduction, this case has been 
remanded three times by the Court, evidently without any 
judge ever having seen it.  Pursuant to the most recent Joint 
Motion, the claim must again be remanded so that an 
additional VA examination of the veteran can be accomplished.

The most recent Joint Motion focused not on the duty to 
notify provisions of the VCAA as had the previous motions, 
but instead on the duty to assist provisions of the same 
statute.  It is unclear to the Board why this matter was not 
brought up years ago.  The Court has stated that advancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court, and that such a practice hinders the decision-making 
process and raises the undesirable specter of piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"].  
This latest Joint Motion "perpetuates the hamster-wheel 
reputation of veterans law".  See Coburn v. Nicholson, 19 
Vet. App. 427, 434 (2006) (Lance, J., dissenting).  

In any event, the signatories to the most recent Joint Motion 
concluded that the veteran had not been provided "an 
examination to determine whether his current radiculopathy 
and other spinal problems are related to an inadvertent tear 
in the dura, incurred during the March 1989 surgery."  
Although a VA examination of the veteran was conducted in 
June 1995, the Joint Motion noted that such was insufficient 
in that it failed to adequately address the impact of the 
aforementioned dural tear on the veteran's disability 
picture.  

The case must therefore be remanded so that an additional VA 
examination addressing the Joint Motion's concerns can be 
scheduled.

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  VBA should arrange for examination of 
the veteran by an appropriately qualified 
medical professional.  The veteran's VA 
claims file should be made available to, 
and reviewed by, the examiner in 
conjunction with the examination.  After 
reviewing the claims file and conducting 
a physical examination of the veteran, 
the examiner should express an opinion as 
to whether the veteran sustained 
additional back disability (or other 
related symptomatology such as 
radiculopathy and nerve damage) as a 
result of surgeries conducted at VA 
facilities in July 1987and March 1989.  
The examiner should specifically comment 
on whether the dural tear sustained 
during the March 1989 surgery resulted in 
any additional disability.  A report of 
the examination should be associated with 
the veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Boards or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

